Name: Commission Regulation (EC) No 2373/2001 of 4 December 2001 amending, for the fifth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: international trade;  free movement of capital;  international affairs;  Asia and Oceania;  air and space transport
 Date Published: nan

 Avis juridique important|32001R2373Commission Regulation (EC) No 2373/2001 of 4 December 2001 amending, for the fifth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 320 , 05/12/2001 P. 0011 - 0011Commission Regulation (EC) No 2373/2001of 4 December 2001amending, for the fifth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 2199/2001, and in particular Article 10(1) second indent thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 19 October 2001 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following entity shall be added to Annex I to Regulation (EC) No 467/2001: "Export Promotion Bank of Afghanistan".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.